Citation Nr: 0430772	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  97-00 292A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence sufficient to warrant 
reopening a claim of entitlement to service connection for 
post traumatic stress disorder.  

2.  Entitlement to nonservice-connected disability pension 
benefits.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran had active service from August 1967 to August 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
from a rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Newark, New Jersey.  The RO 
denied service connection for post traumatic stress disorder 
without regard to a prior final rating decision in March 
1993.  

The issue of new and material evidence must be addressed in 
the first instance by the Board because it goes to the 
Board's jurisdiction to reach the underlying claim 
(entitlement to service connection) and adjudicate the claim 
de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g 8 Vet. App. 1 (1995).  If the Board were to 
adjudicate the claim on the merits without resolving the new 
and material evidence issue, its actions would violate its 
statutory mandate set forth in 38 U.S.C.A. §§ 7104(b) and 
5108.  If the Board finds that no such evidence has been 
offered, that is where the analysis must end, and what the RO 
may have determined in this regard is irrelevant.  Id.  
Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
by the RO).

The issue of service connection for post traumatic stress 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 1993 rating decision, the RO denied service 
connection for post traumatic stress disorder.  The RO 
notified the veteran of this decision and his procedural and 
appellate rights by letter dated March 10, 1993; he did not 
appeal and that decision became final.  

2.  Evidence submitted since the March 1993 rating decision 
is new and it bears directly and substantially upon the issue 
at hand, and in connection with the evidence previously of 
record, is so significant that it must be considered in order 
to fairly decide the merits of the claim.  

3.  On September 15, 2004, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran that he wished to withdrawal of the issue of 
entitlement to nonservice-connected disability pension 
benefits.


CONCLUSIONS OF LAW

1.  The March 1993 decision denying service connection for 
post traumatic stress disorder final.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2004).

2.  Evidence received since the March 1993 rating decision 
denying service connection for post traumatic stress disorder 
is new and material, and the claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001); 38 C.F.R. §§ 20.1103, 20.1105 (2004).  

3.  The criteria for withdrawal of a Substantive Appeal by 
the appellant or his representative have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2004).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

In the instant case, the agency of original jurisdiction 
decision notified the veteran of the information and evidence 
not of record that is necessary to substantiate the claim in 
August 2001.  The agency of original jurisdiction issued the 
notification letter subsequent to the initial adverse 
determination in September 1995; however, that rating 
decision was made prior to the passage of the VCAA.  

This letter notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to his claim so that VA could help by getting that 
evidence.  It is the Board's conclusion that the claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The RO initially denied the claim on appeal in 
1995, prior to the enactment of the VCAA.  The veteran was 
not provided VCAA notice until August 2001.  Here, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  There is no 
indication that the disposition of his claim would not have 
been different had he received pre-AOJ adjudicatory notice 
pursuant to section 5103(a) and § 3.159(b).  Accordingly, any 
such error is nonprejudicial.  See 38 U.S.C. § 7261(b)(2).

In view of the decision and remand below, further discussion 
of the duty to assist is unnecessary in this case.  

New and Material Evidence

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200.  

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in 
38 C.F.R. § 20.302.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In a March 1993 rating decision, the RO denied service 
connection for post traumatic stress disorder.  

The veteran made no specific contentions in support of his 
claim.  In a March 1992 letter, the RO requested the veteran 
to provide details of the events he experienced during active 
service to support his claim.  The RO also requested him 
details of his duties during active service.  The RO also 
requested him to provide details regarding where and when he 
had received treatment for psychiatric problems subsequent to 
active service.  The veteran did not respond.  

The RO obtained VA hospitalization reports and treatment 
records dated from January 1988.  They show the veteran was 
admitted on several occasions for substance abuse.  The 
diagnoses were polysubstance dependence, drug induced 
affective psychosis, schizoaffective schizophrenia, opiate, 
cocaine and alcohol dependence, and schizophrenia.  The RO 
determined that the veteran failed to respond to the stressor 
development letter and the post-service medical evidence did 
not show a diagnosis of post traumatic stress disorder.  
Consequently, the RO concluded that the veteran did not have 
a diagnosis of the claimed disability.  

The RO notified the veteran of this decision by letter dated 
March 10, 1993; he did not appeal and that decision became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2004).  

The veteran filed an application to reopen his claims for 
service connection.  He contends that in the summer of 1968, 
while assigned to the 666th Transportation Company, 54th 
Battalion in Qui Nhon, his convoy was ambushed and there was 
an intense exchange of gunfire.  He states that one of the 
lieutenants lost one half of his head.  He also contends that 
he had to take body counts and he saw many dead bodies.  At 
the personal hearing the veteran testified that the ambush 
occurred in July 1968 and that Specialist 4 Robert Hart who 
also served as a jeep driver for the 666th Transportation 
Company, 54th Battalion was wounded in the arm during the 
ambush.  He also testified that Robert Hart was driving the 
jeep carrying the lieutenant who was shot in the head.  He 
testified that he was involved in three other ambushes but 
did not provide any details regarding these events.  The 
veteran's DD Form 214 shows that his military occupational 
specialty was light vehicle driver.  His personnel records 
show he served in Vietnam from December 1967 to December 
1968.  They show he was assigned to the 666th Transportation 
Company during that time.  

When an appellant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 20.1105 (2004).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the VA as to conclusions based on the 
evidence on file at the time VA issues written 
notification in accordance with 38 U.S.C.A. § 5104 (West 
2002).

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.160(d), 20.302(a), 
20.1104 (2004).  However, if new and material evidence is 
presented or secured with respect to a claim, which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).  Specifically, under 38 C.F.R. § 3.156(a), new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  However, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the veteran's claim to reopen was 
filed prior to August 29, 2001.  

The Board is under a legal duty in these situations to first 
determine if there is new and material evidence to reopen the 
claim, regardless of what the RO may have determined in this 
regard.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Here, it appears that the RO has reopened this claims and the 
Board agrees.  

The evidence added to the record since the March 1993 rating 
decision includes multiple VA psychiatric examination 
reports, a VA hospitalization summary and VA outpatient 
treatment records.  These reports and records show the 
veteran has been given a diagnosis of post traumatic stress 
disorder.  

This evidence is new because it was not previously of record 
at the time of the March 1993 rating decision.  This evidence 
is also material because the veteran now has a current 
diagnosis of post traumatic stress disorder.  The RO 
previously denied the claim because the medical evidence 
failed to reveal a diagnosis of post traumatic stress 
disorder.  This evidence bears directly and substantially 
upon the specific matter under consideration and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The credibility of the 
evidence is presumed in determining whether new and material 
evidence has been submitted.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

The Board concludes that the evidence received since the 
March 1993 rating decision is new and material, and the claim 
for that benefit is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2001); 38 C.F.R. 
§§ 20.1103, 20.1105 (2004).  

Nonservice-Connected Disability Pension Benefits

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004). Here, the 
appellant, at his September 2004 hearing, withdrew the appeal 
of the issue of entitlement to nonservice-connected 
disability pension benefits and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

New and material evidence having been received, the claim for 
service connection for post traumatic stress disorder is 
reopened; the appeal with regard to this issue is granted to 
this extent only.  

Entitlement to nonservice-connected disability pension 
benefits is dismissed.


REMAND

The veteran contends that in the summer of 1968, while 
assigned to the 666th Transportation Company, 54th Battalion 
in Qui Nhon, his convoy was ambushed and there was an intense 
exchange of gunfire.  He states that one of the lieutenants 
lost one half of his head.  He also contends that he had to 
take body counts and he saw many dead bodies.  At the 
personal hearing the veteran testified that the ambush 
occurred in July 1968 and that Specialist 4 Robert Hart who 
also served as a jeep driver for the 666th Transportation 
Company, 54th Battalion was wounded in the arm during the 
ambush.  He also testified that Robert Hart was driving the 
jeep carrying the lieutenant who was shot in the head.  He 
testified that he was involved in three other ambushes but 
did not provide any details regarding these events.  

The veteran's DD Form 214 shows that his military 
occupational specialty was light vehicle driver.  His 
personnel records show he served in Vietnam from December 
1967 to December 1968.  They show he was assigned to the 
666th Transportation Company during that time.  

The RO contacted the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) in February 2003 in an attempt to 
verify combat and stressors.  The evidence also contains a 
February 2004 inquiry status.  There has been no response.  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the Veterans 
Claims Assistance Act and its implementing regulations.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED for the following:

1.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002).  Such notice should 
specifically apprise him of the evidence 
and information necessary to substantiate 
his claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  Request that he provide any 
evidence in his possession that pertains 
to the claim as explicitly required by 
38 C.F.R. § 3.159(b).  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  A 
record of his notification must be 
incorporated into the claims file.

2.  The VBA AMC should prepare a summary 
of the claimed stressor.  They are 
already summarized in the body of this 
Remand.  This summary, and all associated 
documents, should be sent to USACRUR, 
7798 Cissna Road, Suite 101, Springfield, 
Virginia 22150, and they should be 
requested to provide any information 
which might corroborate the veteran's 
alleged stressors.

3.  Additionally, VBA AMC should contact 
the National Archives and Records 
Administration (NARA) and request 
information and histories on the 
veteran's unit, 666th Transportation 
Company, 54th Battalion, for the period 
from December 1967 to December 1968.    

4.  Thereafter, only if any alleged 
stressors have been verified, the VBA AMC 
should afford the veteran a VA special 
psychiatric examination.  The claims file 
must be provided to the examiner for 
review prior to the examination.  The 
examiner must determine the nature, 
severity, and etiology of any psychiatric 
disorder(s) present, to include post 
traumatic stress disorder.  If there is a 
diagnosis of post traumatic stress 
disorder, the examiner should opine 
whether or not it is due to the verified 
stressors.  The opinion must be 
accompanied by a complete rationale.  

5.  The issue of entitlement to service 
connection for post traumatic stress 
disorder should be readjudicated.  If the 
requested benefit is not granted, a 
supplemental statement of the case (SSOC) 
should be furnished.  The SSOC must 
contain notice of all applicable criteria 
pertinent to the appellant's claim on the 
issue of service connection.  A 
reasonable period of time for a response 
should be afforded.  Thereafter, the case 
should be returned to the Board for final 
appellate review.  

Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



